IN THE SUPREME COURT OF MICHIGAN OF THE TERM OF SEPTEMBER l8l6
Daniel Sutherland, Curator &c vs James Lassele, Francis Lassele and George Meldrum — in a plea of Debt &c
And the said Francis Lassele and George Meldrum, by Sol Sibley their Attorney, come into Court here this Sixtenth day of September 1816. And pray the judgment of the Court On the Plaintiffs writ and declaration aforesaid and that the same may be abated, because they say that Since the Plaintiff Sued out his said writ, and since the last continuance of the above action, Towit on the Tenth day of Dcember 1815, at the District of Erie in the Territory of Michigan, James Lassele One of the Defendants, named in the writ sued out by the Plaintiff, against the said James Francis and George, did die and depart this life and is now dead, which the Said Francis and George are ready to verify and prove &c Wherefore the said Francis & George for the Cause aforesaid pray judment of the Court upon the writ and declaration aforesd so sued out and prosecuted as aforesd and that the same for the Cause aforesd may be abated, and the said Francis & George therof and therefrom discharged &c and that they have their Costs &c.
Sol Sibley Aty
for Francis Lassele & George Meldrum

[In the handwriting of Solomon Sibley]